Citation Nr: 0719651	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  05-15 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for a chest condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The appellant had active military service from April 1970 to 
December 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied service connection for 
back disability and chest condition.


FINDINGS OF FACT

1.  The medical evidence of record shows that the appellant 
has a current diagnosis of degenerative joint disease of the 
lumbar spine with sciatica.

2.  Competent medical evidence of record does not show a 
relationship between any current back disability and the 
appellant's active military duty; post-service medical 
records do not show the diagnosis of a back disability within 
one year of service discharge.

3.  The medical evidence of record does not show that the 
appellant has a current chest condition; service medical 
records do not reflect complaint, treatment, or diagnosis of 
a chest injury, condition, or disability. 


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2006).

2.  A chest condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

April 2002 and January 2004 correspondence has satisfied the 
VA's notice requirements, such that a reasonable person could 
be expected to understand from the notices what was needed to 
substantiate his claims, and thus the essential fairness of 
the adjudication was not frustrated.  Id.  As such, the Board 
concludes that, even assuming a notice error, that error was 
harmless.  See Medrano v. Nicholson, No. 04-1009 (U.S. Vet. 
App. Apr. 23, 2007); Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The appellant was not sent notice of 
the requirements outlined in Dingess.  However, as service 
connection is not warranted in this case, the Board finds 
that any failure to provide the appellant with additional 
notice regarding the disability rating or effective date 
elements of the claims on appeal has not resulted in any 
prejudice.

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by the 
appellant, and for which he authorized VA to request, have 
been associated with the claims folder.  38 U.S.C.A. § 5103A.  
In addition, in July 2002, he was afforded formal VA 
examinations to assess the existence, extent, and any 
possible etiologies of a back disability or chest condition.  
As such, the Board finds that there is no further action to 
be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the 
appellant will not be prejudiced as a result of the Board's 
adjudication of his claims.  

Background & Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law 
also provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  Service incurrence of arthritis may be presumed 
if manifested to a compensable degree within one year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

I.  Back Disability

The appellant contends that he injured his back in service 
when he had to carry a comrade on his back during basic 
training, and when he had to lift heavy pots while working as 
a cook.  

Service medical records are negative for complaint, 
treatment, or diagnosis of a back injury or disability.  The 
only post-service medical record in the file is the 
appellant's VA spine examination report, dated in July 2002, 
which is over three decades following service discharge.  The 
examiner noted some osteophytes about the L3-L4 disc area, as 
shown by an x-ray study.  He diagnosed the appellant has 
having degenerative joint disease of the lumbar spine with 
sciatica.  The examiner made no mention of a link between 
current disability and service.  

While the appellant's service records show that he worked as 
a cook, there is no evidence that he suffered or sought 
treatment for a back injury while in service, and there is no 
competent evidence of a back disability until over 30 years 
after service discharge.  

As there is no medical evidence of record that even suggests 
a relationship between any current back disability and the 
appellant's active military duty, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for back disability; thus the appellant's claim 
must be denied.  

II.  Chest Condition

Service medical records are negative for complaint, 
treatment, or diagnosis of a chest injury or disability.  The 
only post-service medical record in the file is the 
appellant's VA hypertension examination report, dated in July 
2002, which is over three decades following service 
discharge.  

The examiner stated that there was no clear history of 
cardiac disease or coronary artery disease.  He noted that 
the appellant's chest x-ray showed no active disease and that 
prior work-up by local doctors was "unrevealing 
apparently."  The examiner diagnosed the appellant as having 
a history of episodic hypertension with no current treatment 
for hypertension or chest pain.  

There must be evidence of the current existence of a claimed 
disability in order for service connection to be granted for 
that disability.  See Rabideau, supra.  Since there is no 
competent evidence that shows the appellant currently having 
a chest condition, the Board finds that the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  Accordingly, the appeal is denied.


ORDER

1.  Service connection back disability denied.

2.  Service connection for chest condition is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


